DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on November 18, 2021. Claims 2 and 7 have been canceled.  Claims 1, 3, 4, 5, 6, 8, and 18 have been amended.  Claims 21 and 22 are newly added. Claims 1, 3-6, and 8-22 are presented for examination. Claims 1, 3-6, and 8-22 are pending. All objection and/or rejection not repeated below are withdrawn.
Claim Objections

Claims 1, 3-6, 8-12, and 13-17 are objected to because of the following informalities:  
As per claims 1 and 6, the recited “the physical page within the HPT” in the last limitations of claims 1 and 6 should be written as “a physical page address within the HPT” since the HPT does not store “physical page”. The “physical page” is in the memory as disclosed in paragraph [0132] of the specification, “a host permission table (HPT) that associates a page permission entry with each physical page of a plurality of physical pages in the memory”.
However, if the limitation is intended to claim “the page permission [is] within the HPT” then it should be amended to particularly 
As per claim 13, “the HPT cache” in the last two lines of claim 13 should be written as “a HPT cache”.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
	Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 18, the specification of the current invention does not particularly provide the teaching for the claimed limitations, “proactively retrieving page table permissions for the physical page; and communicating, to the device, least 
Upon further consideration of the disclosure, the limitations should be written as follows to be supported by the second optimization scenario disclosed in paragraphs 0076-0082:
"proactively retrieving page table permissions for the context of the device corresponding to the physical page; and 
communicating to the device a lowest level of access permitted, wherein the lowest level of access permitted represented by the combination of the retrieved page access permissions and the retrieved page table permissions.”
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5-6, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayasena et al. (US Pub. 20190018800).
As per claims 1 and 6, Jayasena et al. disclose a system comprising: 
dynamic random access memory (DRAM) for storage of data (See paragraph 0017 and Fig. 1, item 110); 
an Input/Output Memory Management Unit (IOMMU) coupled to the DRAM (See Fig. 1, IOMMU 125 and DRAM 110); and 
a host-to-device link (See Fig. 1, the communication link between accelerator 134 and host processor 105) to couple the IOMMU with one or more devices (See Fig. 1, accelerator devices 135), wherein the IOMMU operates as a translation agent on behalf of the one or more devices in connection with memory operations relating to the DRAM (See paragraphs 0025, wherein the IOMMU with TLB of accelerator operate as translation agent by caching and providing virtual to physical translation), including:
maintaining a host permission table (HPT) (See host permission table in Fig. 3 and corresponding written description paragraph 0029) that associates a page permission entry with each physical page of a plurality of physical pages of the DRAM   and one or more contexts of the one or more devices (See paragraphs 0025, 0026, and 0035, wherein each entry of TLB comprising ENCRYPTED PADD_1 (i.e. encrypted page address) and each encrypted page address comprising a metadata 220 (i.e. page permission entry) and checksum 230 (i.e. context of the device) that are associated with the each physical page of the accelerators (i.e. devices));
See paragraph 0032, wherein the accelerator is a discrete device that requests a memory operation (e.g. access request) to the system memory of the host. In a condition where the request is already translated and stored in the TLB of the accelerator, the translated access request is sent from the accelerator to the system memory having the translated physical address); 
determining, by the translation agent, page access permissions assigned to a context of the discrete device for a physical page of the DRAM within which the physical address resides by locating the page permission entry corresponding to a context of the device and the physical page within the HPT (See paragraphs 0042-0043, wherein the IOMMU determines page access permissions within the TLB respective to a device identifier (i.e. context of the device) that transmitted the address translation request by locating the metadata including the permission information corresponding to the associated accelerator and the physical address which included in the decrypted physical address associated with the accelerator);
allowing the memory operation to proceed when the page access permissions permit the memory operation; and blocking the memory operation when the page access permissions do not permit the memory operation. See paragraph 0042.

See Fig. 1, accelerator 135 is the GPU.

As per claims 21 and 22, wherein the context is determined based on a Bus/Device/Function descriptor contained within the translated request. See paragraph 0043, wherein the translation request contains a device identifier for the host process to determine whether the accelerator is permitted to access the location indicated by the physical address.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. in view of Kegel et al. (US Pub. 20130080726).
As per claims 3 and 8, Jayasena et al. do not explicitly disclose the system of claim 1, wherein the HTP is organized as a multi-level hierarchical table. 
Kegel et al. disclose wherein the HTP is organized as a multi-level hierarchical table. See paragraph 0052, wherein the page tables implement multi-level translation, hence a multi-level hierarchical table.


As per claim 10,  The method of claim 8, further comprising responsive to said locating, storing, by the translation agent, at least a portion of the page permission entry within a dedicated HPT cache associated with the translation agent. See paragraph 0037 and Fig. 4, steps 455, wherein after locating the physical address the entry in the TLB (i.e. HPT cache) is updated with encrypted physical address with page permission information encrypted within.

As per claim 11, Jayasena et al. disclose the method of claim 8, wherein the translation agent comprises an Input/Output Memory Management Unit (IOMMU). See Fig. 1, IOMMU 125.

As per claim 12, Jayasena et al. disclose the method of claim 11, wherein the device comprises a graphics processing unit (GPU). See Fig. 1, accelerator 135 is the GPU.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. in view of Gopal et al. (US Pub. 20190243780).

Gopal et al. disclose a PCIe interface connecting GPU (i.e. accelerator) to the host resources and IOMMU. See Fig. 2, items 208, 2012, 128 and 132.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jayasena et al. to include the teaching of Gopal et al. in order to arrive at the current invention. The motivation of doing so is to improve system bandwidth and throughput since PCIe is providing more data lanes than ordinary PCI or AGP interface/connector.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. in view of Kegel et al. (US Pub. 20130080726) and further in view of Gopal et al. (US Pub. 20190243780).
As per claim 9, Jayasena et al. do not explicitly disclose the method of claim 8, wherein the host-to-device link comprises a Peripheral Component Interconnect Express (PCIe) link and wherein said locating further comprises: 
identifying, by the translation agent, a base address of a top level of the multi-level hierarchical table based on a Bus/Device/Function identifier contained within the translated request; and
walking, by the translation agent, the multi-level hierarchical table starting at the top level.
See paragraph 0052.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jayasena et al. to include the teaching of Kegel et al. in order to arrive at the current invention. The motivation of doing so is to allow the recent data to be easily and quickly accessed from the top to improve system throughput.
Jayasena et al. and and Kegel et al. do not particularly disclose the host-to-device link comprises a Peripheral Component Interconnect Express (PCIe) link.
Gopal et al. disclose a PCIe interface connecting GPU (i.e. accelerator) to the host resources and IOMMU. See Fig. 2, items 208, 2012, 128 and 132.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jayasena et al. to include the teaching of Gopal et al. in order to arrive at the current invention. The motivation of doing so is to improve system bandwidth and throughput since PCIe is providing more data lanes than ordinary PCI or AGP interface/connector.
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.

Applicant argued for the amended limitation by equating the TLB of Jayasena to a traditional page table. Examiner would like to particularly point out that TLB of Jayasena is unlike traditional page table containing only virtual address and physical address. The table of Jayasena contains “encrypted physical address” which further contains metadata 220 and checksum 230. The two elements amounted to the page permission entry and one or more context of one or more devices as claimed. The page table taught in the Wikipedia cited by the applicant is not the same as the page table taught by Jayasena.
Applicant argued it is improper for the Examiner to equate Jayasena’s use of metadata embedded within the encrypted address 240 to determine permitted access because “Jayasena’s metadata 220 cannot reasonable be equated with the recited HPT, there is no proper reading of the recited locating of the page permission entry within the HPT”. The Examiner respectfully disagrees. Examiner would like to particularly point to the term “corresponding” in the recited “locating the page permission entry corresponding to…”. Under the broadest reasonable interpretation, “corresponding to” is interpreted as “related to”, “associated to/with”, “according to”. Therefore, the “permitted access” in Jayasena is retrieved (i.e. located) from the TLB entry corresponding to the metadata and/or checksum (i.e. context) of the device and the physical page which the device is intending to access. The limitation does not particular claim the page permission entry is located using “the context of the discrete 
As per claim 13, applicant relied upon the same subject matters of claims 1 and 6 for allowability of claim 13. Therefore, the substantially similar limitations of claim 13 to claim 1 are being rejected under the same rational as of claim 1.
However, upon further consideration of the limitation “using, by the translation agent, the translation request as a hint the device will soon request a memory operation involving the physical address and avoiding a future HPT cache miss by proactively retrieving a page permission entry from the HPT corresponding to the context of the device and a physical page in which the physical address resides and storing at least a portion of the page permission entry within [[the]] a HPT cache”, Examiner found applicant’s argument persuasive since Jayasena does not particularly a host permission table (HPT) along with a HPT cache, in the other words Jayasena does not particularly disclose a TLB and a TLB cache to store at least a portion of the page permission entry within the TLB cache.
Allowable Subject Matter
Claims 13-17 are allowed over the prior art.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thanh D Vo/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139